Opinion issued October 11, 2012




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas


                              NO. 01-12-00450-CV


                        IN THE INTEREST OF M.J.L.


                   On Appeal from the 279th District Court
                           Jefferson County, Texas
                     Trial Court Cause No. F-187,875-C


                       MEMORANDUM OPINION

      Appellant, Leslie Marie Jeanmard, has neither established indigence nor

paid, or made arrangements to pay, the fee for preparing the clerk=s record. See

TEX. R. APP. P. 20.1 (listing requirements for establishing indigence), 37.3(b)

(allowing dismissal of appeal if no clerk’s record filed due to appellant’s fault).
After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                         2